 Case 1:21-cv-00202-RGA Document 46 Filed 03/25/21 Page 1 of 4 PageID #: 437




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE
____________________________________
CAC Maritime, Ltd.,                     :
                                        :
               Plaintiff,               :    C.A. No. 21-202-RGA
                                        :
vs.                                     :   IN ADMIRALTY
                                        :
M/V OCEAN FORCE, IMO 8215613, its :
engines, tackle and apparel,            :
                                        :
               Defendant in rem.        :
and                                     :
                                        :
Redbrick Ventures, Ltd.                 :
                                        :
               Defendant quasi in rem,  :
                                        :
____________________________________:
                                        :
Rapid Global Shipping, Inc.,            :
                                        :
               Intervenor Plaintiff,    :
vs.                                     :
                                        :
CAC Maritime, Ltd.,                     :
                                        :
               Intervenor Defendant,    :
and                                     :
                                        :
The Master of the M/V OCEAN FORCE, :
                                        :
               Garnishee.               :
____________________________________:

 VERIFIED ANSWER TO INTERVENOR COMPLAINT AND GARNISHMENT WRIT

      COMES NOW, Defendant REDBRICK VENTURES LTD. (hereinafter “Redbrick”), in

its own capacity as a Supplemental Rule B Defendant and as a Specially Appearing Claimant

and Owner of the in rem Defendant M/V OCEAN FORCE IMO 8215613 (hereinafter the

“Vessel”), by and through undersigned counsel and respectfully submits this Answer to the
 Case 1:21-cv-00202-RGA Document 46 Filed 03/25/21 Page 2 of 4 PageID #: 438




Intervenor Complaint [D.I. 23] and Garnishment Writ of RAPID GLOBAL SHIPPING, INC.

(“RGS”), and respectfully sets forth as follows:

       1.      Redbrick denies knowledge or information upon which to admit or deny the

allegations contained in paragraph 1 of the Intervenor Complaint.

       2.      Redbrick denies knowledge or information upon which to admit or deny the

allegations contained in paragraph 2 of the Intervenor Complaint.

       3.      Redbrick denies knowledge or information upon which to admit or deny the

allegations contained in paragraph 3 of the Intervenor Complaint.

       4.      Redbrick denies knowledge or information upon which to admit or deny the

allegations contained in paragraph 4 of the Intervenor Complaint.

       5.      Redbrick denies knowledge or information upon which to admit or deny the

allegations contained in paragraph 5 of the Intervenor Complaint.

                    COUNT I: BREACH OF MARITIME CONTRACT

       6.      Redbrick denies knowledge or information upon which to admit or deny the

allegations contained in paragraph 6 of the Intervenor Complaint.

       7.      Redbrick denies knowledge or information upon which to admit or deny the

allegations contained in paragraph 7 of the Intervenor Complaint.

       8.      Redbrick denies knowledge or information upon which to admit or deny the

allegations contained in paragraph 8 of the Intervenor Complaint.

       9.      Redbrick denies knowledge or information upon which to admit or deny the

allegations contained in paragraph 9 of the Intervenor Complaint.

       10.     Redbrick denies knowledge or information upon which to admit or deny the

allegations contained in paragraph 10 of the Intervenor Complaint.


                                                   2
 Case 1:21-cv-00202-RGA Document 46 Filed 03/25/21 Page 3 of 4 PageID #: 439




       11.    Redbrick denies knowledge or information upon which to admit or deny the

allegations contained in paragraph 11 of the Intervenor Complaint.

       12.    Redbrick denies knowledge or information upon which to admit or deny the

allegations contained in paragraph 12 of the Intervenor Complaint.

       13.    Redbrick denies knowledge or information upon which to admit or deny the

allegations contained in paragraph 13 of the Intervenor Complaint.

       14.    Redbrick denies knowledge or information upon which to admit or deny the

allegations contained in paragraph 14 of the Intervenor Complaint.

       15.    Redbrick denies knowledge or information upon which to admit or deny the

allegations contained in paragraph 15 of the Intervenor Complaint.

       16.    Redbrick denies the allegations contained in paragraph 16 of the Intervenor

Complaint as all bunkers onboard are property of the Owners.

       17.    Redbrick denies the allegations contained in paragraph 17 of the Intervenor

Complaint.

       18.    Redbrick denies the allegations contained in paragraph 18 of the Intervenor

Complaint.

       19.    Redbrick denies each and every allegation of the Intervenor Complaint as

contained in paragraphs therefore numbered “WHEREFORE.”

       WHEREFORE, Redbrick Ventures Ltd. respectfully request this Court dismiss the

garnishment writ issued to it by RGS and order other and further relief as the Court deems just

and proper.




                                               3
 Case 1:21-cv-00202-RGA Document 46 Filed 03/25/21 Page 4 of 4 PageID #: 440




Dated: March 25, 2021                              Respectfully submitted,

                                                   BARNARD MEZZANOTTE
                                                   PINNIE, SEELAUS & KRAFT, LLP

OF COUNSEL:                                        /s/ Denise S. Kraft_________________
                                                   Denise S. Kraft (DE Bar No.2278)
                                                   Anne Kai Seelaus (DE Bar No. 4970)
Briton P. Sparkman (pro hac vice forthcoming)       1205 N. Orange Street
Melissa Patzelt-Russo (pro hac vice forthcoming)   PO Box 26304
CHALOS & CO, P.C.                                  Wilmington, DE 19899
55 Hamilton Avenue                                 (302) 594-4535
Oyster Bay, New York 11771                         dkraft@bmplaw.net
Telephone: (516) 714-4300                          kseelaus@bmplaw.net
Facsimile: (516) 750-9051
bsparkman@chaloslaw.com                            Attorneys for Redbrick Ventures, Ltd. and
mrusso@chaloslaw.com                               the M/V OCEAN FORCE, in rem.




                                              4
